           Case 1:20-cv-01713-LGS Document 13 Filed 04/20/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ANDRE FRANCIS,                                               :
                                            Plaintiff         :
                                                              :   20 Civ. 1713 (LGS)
                            -against-                         :
                                                              :        ORDER
 NATIONAL RAILROAD PASSENGER CORP. :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for April 23, 2020,

at 10:50 a.m.;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan (Dkt. No. 12);

        WHEREAS, by letter dated April 14, 2020, Plaintiff requests that the Court direct the

parties to conduct depositions by telephone or other remote means pursuant to Local Civil Rule

37.3(c) and Fed. R. Civ. P. 30(b)(5) (Dkt. No. 10);

        WHEREAS, Defendant provided its position on Plaintiff’s request in the parties’ joint

letter. It is hereby

        ORDERED that Defendant’s statement in the joint letter, regarding Plaintiff’s request to

conduct depositions by telephone or other remote means, shall be deemed to satisfy the

requirement to file a responsive letter by April 21, 2020, per the Order at Dkt. No. 9. It is further

        ORDERED that Plaintiff’s request is denied without prejudice. This case is still in an

early stage of discovery. The parties shall meet and confer on conducting remote depositions, if

and when the issue remains later in the discovery process. It is further

        ORDERED that the April 23, 2020 initial pretrial conference is cancelled. If the parties

believe that a conference would nevertheless be useful, they should inform the court immediately
           Case 1:20-cv-01713-LGS Document 13 Filed 04/20/20 Page 2 of 2


so the conference can be reinstated. The case management plan and scheduling order will issue

in a separate order. The parties’ attention is particularly directed to the provisions for periodic

status letters, and the need for a pre-motion letter to avoid cancellation of the final conference and

setting of a trial date. It is further

        ORDERED that if Defendant seeks to file a motion to dismiss, it shall file a pre-motion

letter pursuant to Individual Rules III.A.1 and III.C.2. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge, they shall file a joint

letter on ECF requesting a referral.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.



Dated: April 20, 2020
       New York, New York




                                                   2
